Exhibit 99.8 KPMG LLP Chartered Accountants PO Box 10unsmuir Street Vancouver BC V7Y 1K3 Canada Telephone (604) 691-3000 Fax(604) 691-3031 Internetwww.kpmg.ca Consent of Independent Registered Public Accounting Firm The Board of Directors Keegan Resources Inc. We consent to the use of our reports, each dated June 28, 2012, with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting included in this annual report on Form 40-F. Chartered Accountants June 29, 2012 Vancouver, Canada KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP.
